Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:19-cv-22261-BB

 CRUBIN, LLC, a Florida limited
 liability company,

        Plaintiff,

 v.

 JESUS “ALEX” ESCORIAZA, an
 individual,

       Defendant.
 ___________________________________/

        PLAINTIFF’S EMERGENCY MOTION FOR EX PARTE TEMPORARY
      RESTRAINING ORDER AND INCORPORATED MEMORANDUM OF LAW

        Pursuant to Rule 65, Federal Rules of Civil Procedure, Plaintiff, CRubin LLC (“Dynasty

 Sports”), hereby files this Emergency Motion for Ex Parte Temporary Restraining Order and

 Incorporated Memorandum of Law (the “Motion”). As set forth below, the nature of the

 emergency is that Dynasty Sports has reason to believe that the Defendant, Jesus “Alex” Escoriaza

 (“Escoriaza”), is actively using and disclosing Dynasty Sports’ trade secrets and confidential

 information, which he misappropriated both during and after his employment, to compete with

 Dynasty Sports. If a client or competitor has Dynasty Sports’ confidential information, it can use

 that information to replicate Dynasty Sports’ systems or processes, ruining Dynasty Sports’

 business. Dynasty Sports respectfully requests a ruling by June 5, 2019 to avoid, to the extent

 possible, the immediate and irreparable harm that Dynasty Sports may suffer if its confidential

 information and trade secrets are being actively used and disclosed by Escoriaza.




                                                 1
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 2 of 10




    I.        PRELIMINARY STATEMENT

           Dynasty Sports seeks a temporary restraining order and preliminary injunction enjoining

 Escoriaza, its former employee, from improperly using and disclosing Dynasty’s confidential

 information and trade secrets in violation of his employment agreements with Dynasty. Dynasty

 Sports is contemporaneously filing its Emergency Motion for Ex Parte Seizure and Evidence

 Preservation Order and Incorporated Memorandum of Law (the “Seizure Motion”). This Motion

 and the Seizure Motion have different purposes. The Seizure Motion seeks to prevent the damage

 to Dynasty Sports attendant to Escoriaza’s deletion of the evidence of his wrongdoing. This Motion

 seeks to prohibit Escoriaza from further use and dissemination of Dynasty Sports’ trade secrets

 and confidential information.

    II.       FACTUAL OVERVIEW

           For the sake of efficiency, Dynasty Sports incorporates as if fully set forth herein the

 “Factual Overview” section of its, including the Affidavits of David Thompson, David O’Neal and

 Stuart Halberg, attached as Exhibit A, B, and C to the Seizure Motion.

    III.      MEMORANDUM OF LAW

              A. Dynasty Sports is Entitled to a Temporary Restraining Order, Restraining
                 Escoriaza from Use and/or Disclosure of Dynasty’s Confidential Information

           A movant must demonstrate four factors in seeking a temporary restraining order: “(1) a

 substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

 relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on

 the non-movant; and (4) that entry of the relief would serve the public interest.” Schiavo ex rel.

 Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). Under Federal Rule of Civil

 Procedure 65, the Court may issue a temporary restraining order without written or oral notice to

 the adverse party if: (1) specific facts in an affidavit clearly show that immediate and irreparable
                                                    2
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 3 of 10




 injury, loss or damage will result to the movant before the adverse party can be heard in opposition;

 and (2) the movant’s attorney certifies in writing any efforts made to give notice and the reasons

 why it should not be required.

               i.   Dynasty Sports Has a Substantial Likelihood of Success on the Merits.

        Dynasty Sports is likely to succeed in showing that Escoriaza breached his Employment

 Agreement. An adequately pled breach of contract action requires three elements under Florida

 law: (1) a valid contract; (2) a material breach; and (3) damages. Friedman v. New York Life Ins.

 Co., 985 So. 2d 56, 58 (Fla. 4th DCA 2008). Pursuant to Section 542.335(b), Florida Statutes, a

 restrictive covenant must be supported by a legitimate business interest, including trade secrets or

 valuable confidential business or professional information that does not qualify as trade secrets.

        In this case, the Employment Agreement is a valid and enforceable contract that protects

 Dynasty Sports’ trade secrets and valuable confidential business information. On his final day,

 Escoriaza acknowledged its enforceability and his obligations thereunder. In the time immediately

 prior to and through his last day of employment and in violation of the Employment Agreement

 and outside the scope of his employment, Escoriaza viewed, accessed and/or downloaded hundreds

 of Dynasty Sports’ confidential files and emailed himself Confidential Information and Trade

 Secrets, including, but not limited to: (1) sales data; (2) Dynasty Sports’ corporate credit card

 information; (3) a client’s username and password to a football playoff ticket account; (3) a

 confidential purchase-order template; (4) the IP address to one of Dynasty Sports’ servers; and (5)

 passwords to Dynasty Sports’ inventory management system and database servers. In further

 breach of the Employment Agreement, Escoriaza did not return the Confidential Information to

 Dynasty Sports, and he has not communicated to Dynasty Sports that he destroyed the Confidential

 Information in his possession. Further, Escoriaza’s improper obtaining of the Confidential

                                                  3
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 4 of 10




 Information immediately prior to (and following) his departure evidences Escoriaza’s intent to use

 and/or disclose the Confidential Information outside of Dynasty Sports for Escoriaza’s own benefit

 and in further breach of his Employment Agreement. As a result, Dynasty Sports has been damaged

 immeasurably and irreparably.

        Accordingly, Dynasty Sports has shown that it has a substantial likelihood of success on

 the merits.

               ii.   Dynasty Sports Will Suffer Irreparable Injury Absent a Temporary
                     Restraining Order.

        “The violation of an enforceable restrictive covenant creates a presumption of irreparable

 injury to the person seeking enforcement of a restrictive covenant.” § 542.335(1)(j), Fla. Stat. The

 nature and extent of harm already suffered by Dynasty Sports is unknown, because Dynasty Sports

 does not yet know what Escoriaza has done with the Confidential Information. However, Escoriaza

 is currently working for a professional sports franchise and Dynasty Sports client. There is a

 serious and immediate risk that Dynasty Sports will suffer irreparable harm that cannot be

 remedied at law.

        The Confidential Information that Escoriaza took from Dynasty Sports can be used not

 only to immediately harm Dynasty Sports (such as by using its credit card), it may also be used to

 access information necessary to replicate Dynasty Sports’ systems and business model, thereby

 ruining Dynasty Sports’ business. While Dynasty Sports is aware of at least some Confidential

 Information that was taken and can take reasonable precautions against further use and disclosure,

 such as by changing passwords, Dynasty Sports is not yet fully aware of the extent of the

 Confidential Information taken by Escoriaza, which may far exceed what Dynasty Sports actually

 knows about at this time. It cannot reasonably predict what else may have been taken or what

 precautions should therefore be taken to prevent against further use and disclosure.
                                                  4
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 5 of 10




        Additionally, Escoriaza emailed himself a number of documents containing highly

 confidential information, such as client sales data, product roadmaps, and board-of-directors

 presentations, that would cause irreparable harm to Dynasty Sports in the hands of a competitor.

        If the Confidential Information is used and disclosed, Dynasty Sports’ business could be

 ruined; if a client or competitor has the Confidential Information and can use it to replicate Dynasty

 Sports’ systems or processes. If those systems are replicated, clients’ needs for Dynasty services

 would be vastly diminished. Halberg Aff., ¶¶ 5, 28.

        Importantly, Escoriaza agreed that in the event he breached his Employment Agreement,

 Dynasty Sports “would suffer immediate and irreparable harm… ” Halberg Aff., Ex. 4 at ¶ 4.2.

 Escoriaza further agreed that in the event of his breach or threatened breach of his Employment

 Agreement, that Dynasty Sports “shall have the right to seek relief from a court to restrain me (on

 a temporary, preliminary and permanent basis)…” Id. As set forth above, Escoriaza breached his

 Employment Agreement; therefore, Escoriaza has agreed that Dynasty Sports has the right to seek

 a temporary restraining order and preliminary injunction.

        Additionally, Dynasty Sports has just learned that Escoriaza will be running the process in

 which the Miami-based professional sports team where he works will be soliciting bids to provide

 the services currently provided by Dynasty Sports. Halberg Aff., ¶ 29. Thus, Escoriaza is at this

 moment in a position to use Dynasty Sports’ Confidential Information against the company as part

 of this bid process.

        Accordingly, Dynasty Sports has shown that it will suffer immediate and irreparable harm

 if a temporary restraining order is not entered by the Court.




                                                   5
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 6 of 10




               iii.   The Threatened Injury to Dynasty Sports Outweighs the Harm that Relief
                      Would Inflict Upon Escoriaza.

           The balance of harms weighs decisively in favor of Dynasty Sports. Absent relief, Dynasty

 Sports will be irreparably harmed by Escoriaza’s use and disclosure of the Confidential

 Information, which could ruin Dynasty Sports’ entire business. Escoriaza, on the other hand, has

 no legal right possess, use, or disclose the Confidential Information or to breach his Employment

 Agreement, and restraining him from doing so would cause him no harm.

           Thus, the balance of hardships overwhelmingly weighs in favor of granting the requested

 relief.

               iv.    A Temporary Restraining Order Will Serve the Public Interest.

           As stated by Judge Jordan in Pitney Bowes Inc. v. Acevedo, “the public has a cognizable

 interest in the protection and enforcement of contractual rights.” 08-21808-CIV, 2008 WL

 2940667, at *6 (S.D. Fla. July 28, 2008) (internal citations omitted); see also Lynch v. Silcox, 01-

 8800-CIV, 2001 WL 1200656, at *6 (S.D. Fla. Oct. 4, 2001) (noting the public interest in

 protection of trade secrets and other confidential information as well as in the enforcement of

 reasonable contracts).

           Here, the public interest in protecting and enforcing contractual rights, as well as in

 protecting trade secrets and confidential information, will be served by the entry of a temporary

 restraining order and preliminary injunction against Escoriaza to prevent further breaches of the

 Employment Agreement and irreparable harm to Dynasty.

                v.    No Notice to Escoriaza Should be Required.

           The affidavits submitted show that Dynasty Sports may suffer immediate and irreparable

 injury, loss or damage before Escoriaza can be heard in opposition. Importantly, Escoriaza agreed

 that in the event he breached his Employment Agreement, Dynasty Sports “would suffer immediate
                                                6
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 7 of 10




 and irreparable harm… ” Halberg Aff., Ex. 4 at ¶ 4.2. Escoriaza further agreed that in the event of

 his breach or threatened breach of his Employment Agreement, that Dynasty Sports “shall have

 the right to seek relief from a court to restrain me (on a temporary, preliminary and permanent

 basis[.]” Id. If Escoriaza is given notice before a temporary restraining order is entered, there is a

 substantial risk that notice itself may cause irreparable injury – any further use or disclosure of

 Dynasty Sports’ Confidential Information could be permanently devastating to Dynasty Sports’

 business.

        Dynasty Sports’ attorney has certified in writing below the reasons why notice should not

 be required. Specifically, Dynasty Sports’ attorney has not made efforts to give notice to Escoriaza

 of the filing of this Motion, as Dynasty Sports and its counsel believe strongly that advance contact

 with Escoriaza will trigger irreparable injury to Dynasty Sports, including but not limited

 prompting use and disclosure of the Trade Secrets the Confidential Information. As discussed

 above, there is also an extraordinary risk that Escoriaza will delete, secure, move, or obscure the

 Confidential Information in his possession to avoid preservation and production of incriminating

 evidence of his use and disclosure of same. See All Leisure Holidays Ltd. v. Novello, 12-62328-

 CIV, 2012 WL 5932364, at *6 (S.D. Fla. Nov. 27, 2012) (“Given the malleable nature of

 electronically stored information, the Court finds sufficient cause to support entry of an ex parte

 TRO.”).

    B. The Court has Discretion to Waive the Bond Requirement.

        In Tancogne v. Tomjai Enters. Corp., 408 F.Supp. 2d 1237 (S.D. Fla. 2005), the Southern

 District stated that “[t]his Court has the discretion to issue a preliminary injunction without

 requiring Plaintiffs to give security, notwithstanding the seemingly mandatory language of the

 rule.” See, e.g., Univ. Books and Videos, Inc. v. Metro. Dade County, 33 F. Supp. 2d 1364, 1374

                                                   7
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 8 of 10




 (S.D. Fla. 1999); Popular Bank of Fla. v. Banco Popular de P.R., 180 F.R.D. 461, 463-65 (S.D.

 Fla. 1998); Campos v. I.N.S., 70 F.Supp. 2d 1296, 1310 (S.D. Fla. 1998). In the Employment

 Agreement, Escoriaza agreed that Dynasty Sports “shall not be required to post a bond to secure

 against an imprudently granted injunction (whether temporary, preliminary or permanent).”

 Halberg Aff., Ex. 4 at ¶ 4.2. Moreover, Escoriaza’s scheme to misappropriate the Trade Secrets

 and use and disclose the Confidential Information was in willful disregard of both the law and the

 Employment Agreement, and without regard to the harm that may be caused to Dynasty Sports in

 his actions. Escoriaza has no legal right to misappropriate the Trade Secrets or to use or disclose

 the Confidential Information, so even if the entry of a temporary injunction or preliminary

 injunction were wrongful, Escoriaza will have suffered no damages. Thus, Dynasty Sports requests

 that this Court use its discretion to waive the bond requirement under Rule 65(c), Federal Rules of

 Civil Procedure.

          Based upon the foregoing facts and exhibits, Dynasty Sports has uncovered substantial

 evidence to support its claims against Escoriaza, and thus has a high probability of succeeding on

 the merits. See Univ. Book, 33 F.Supp. 2d at 1374 (noting that security generally was not required

 when, for example, the party seeking the injunction has a high probability of succeeding on the

 merits of its claim). For these reasons, Dynasty Sports requests this Court use its discretion to

 waive the bond requirement under Rule 65(c), Federal Rules of Civil Procedure.

    IV.      CONCLUSION

          For the foregoing reasons, entry of ex parte temporary restraining order, as well as a

 preliminary injunction, are warranted to prevent immediate and irreparable harm to Dynasty

 Sports. In accordance with Local Rule 7.1(a)(2), this Motion is accompanied by a proposed

 temporary restraining order, attached as Exhibit “A.”

                                                 8
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 9 of 10




        WHEREFORE, Dynasty Sports respectfully requests that this Honorable Court: (1) grant

 this Motion; (2) enter an ex parte temporary restraining order; (3) enter a preliminary injunction;

 and (4) grant any further relief this Court deems just and appropriate.

                      CERTIFICATION OF COUNSEL AS TO NOTICE

        I HEREBY CERTIFY that Dynasty Sports has not made efforts to give notice to Escoriaza

 of the filing of this Motion, as I and Dynasty Sports believe strongly that advance notice to

 Escoriaza will trigger irreparable injury to Dynasty Sports, including but not limited prompting

 copying, use and disclosure, or destruction of the Trade Secrets the Confidential Information. As

 discussed above, there is also an extraordinary risk that Escoriaza will delete, secure, move, or

 obscure the Confidential Information in his possession to avoid preservation and production of

 incriminating evidence of his use and disclosure of same.


                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  9
Case 1:19-cv-22261-BB Document 6 Entered on FLSD Docket 06/03/2019 Page 10 of 10




      CERTIFICATION OF COUNSEL AS TO EMERGENCY NATURE OF MOTION

         After reviewing the facts and researching applicable legal principles, I certify that this

  Motion in fact presents a true emergency (as opposed to a matter that may need only expedited

  treatment) and requires an immediate ruling because the Could would not be able to provide

  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand

  that an unwarranted certification may lead to sanctions.

         Dated: June 3, 2019.

                                                       Respectfully submitted,

                                                       s/Eric Ostroff
                                                       Eric Ostroff
                                                       Fla. Bar No. 10130
                                                       eostroff@melandrussin.com
                                                       Meaghan E. Murphy
                                                       Florida Bar No. 102770
                                                       mmurphy@melandrussin.com
                                                       MELAND, RUSSIN & BUDWICK, P.A.
                                                       3200 Southeast Financial Center
                                                       200 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-6363
                                                       Facsimile: (305) 358-1221

                                                       Attorneys for Dynasty Sports




                                                  10
